The election of Nathaniel Pierce, returned a member from the town of Ashburnham, was controverted by Timothy Stearns and others, for reasons which are fully stated in the following report, made thereon at the January session, by the committee on elections : — ■
“ The objections stated in said petition, against the election of the sitting member, are, that, at the meeting in said town. *265for the choice of a representative, on the third day of May last, a motion was made, and put, not to send; that the vote was sixty-seven for, a'nd seventy-three or four against sending; notwithstanding which, the chairman of the board of selectmen, by a mistaken count, and counting some twice, declared that it was a vote to send ; and that the chairman, though thereto urged, refused to make the vote certain, by calling the list of voters and checking the names of those who voted.
The committee find, by an examination of the testimony of the parties produced in the case, that, after the meeting was opened, and a few votes given for a representative, the motion not to send was made, and those who had voted withdrew their votes from the box. The motion was them put, and the vote declared in the affirmative, which being doubted, the meeting was divided, and the electors were directed by the chairman to pass in front of him ; first those in favor of the motion, and then those against it. The electors did pass as directed, and the chairman made declaration that the motion was negatived.
The committee further find, that the chairman was requested, after counting the votes for and against said motion, and declaration of the result, upon the division of the meeting before named, to call the list of voters, and check the names of those who voted, which the chairman declined doing, observing, that, as reasonable men, they ought to be satisfied; and that it is not practised in said town, so to call the list of voters, upon a division of the meeting, and has not been practised for more than twenty years.
And furthermore, that the statements of those, who testify as to the number of persons who voted for and against the motion not to send, are, for the most part, without agreement and contradictory to each other, though they testify, that they were so situated, that they were not mistaken in their count.
The committee, from their examination of the facts testified to, do not find that the selectmen, presiding in said meeting, departed from their duty, or were mistaken in their declaration of the result of the vote, on said motion; or that any of the *266electors were counted twice; and are therefore of opinion, that the said Nathaniel Pierce was duly elected, and entitled to his seat. All which is respectfully submitted.” The report was agreed to.1

 51 J. H. 39, 79, 188, 193.